Citation Nr: 0517067	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel








INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In October 2003, the Board remanded the veteran's claim for 
further development.

In August 2002, the veteran requested a Decision Review 
Officer hearing.  A hearing was scheduled for November 2002, 
and the veteran cancelled it in November 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran served in the Republic of Vietnam from September 
1969 to September 1970, in Company D 2nd Battalion 327th 
Infantry, 101st Airborne Division.  Service personnel records 
show that the veteran's MOS was Infantry fire crewman.  He 
was awarded the Army Commendation Medal and three Bronze Star 
Medals.  An award letter dated August 1970 indicates that the 
veteran received a Bronze Star Medal for meritorious 
achievement in ground operations against hostile forces in 
the Republic of Vietnam during the period 1 October 1969 to 
31 July 1970.  The RO requested that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) verify the 
veteran's claimed in-service traumatic stressors.  USASCRUR 
indicated that the information provided was not specific 
enough to verify any alleged stressors.  

The veteran has stated that his stressors were setting up 
enemy ambushes, retrieving bodies of another squad, his squad 
replacing another company that had suffered many casualties, 
and watching a soldier blowing himself up with a grenade and 
living through the explosion.  The RO has sent letters to the 
veteran requesting that he provide more specific information, 
including dates within a two-month time frame and names of 
deceased, in order to verify any of his stressors.  As of 
yet, the veteran has not responded to the RO's requests for 
more information.  The Board recognizes that it is not easy 
for the veteran to recall specific dates regarding traumatic 
incidents which occurred many years ago.  However, in this 
case, further development regarding the veteran's stressors 
is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be provided an 
opportunity to provide detailed information 
about his stressor(s).  He should provide a 
description of the stressor(s), location, and 
dates (within a 2-month timeframe).  He 
should identify the names of any fellow 
serviceman he saw killed or injured.  He 
should be informed that this information is 
required in order to assist the VA in 
establishing his claim.

2.  The RO should contact U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) in order to verify whether the 
veteran's company (Company D 2nd Battalion 
327th Infantry, 101st Airborne Division) came 
under any enemy action on or around November 
1969, and/or on or around June 1970. USASCRUR 
should also be requested to verify any other 
specific information regarding stressors 
furnished by the veteran.

3.  If the RO verifies the presence of an in-
service stressor, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature, and severity 
of any psychiatric illness, to include PTSD.  
The claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.  The RO is to inform the examiner 
that only a stressor(s) that has been 
verified by the RO or the Board may be used 
as a basis for a diagnosis of PTSD.  If the 
diagnosis of PTSD is deemed appropriate, the 
examiner should specify whether each stressor 
found to be established by the record was 
sufficient to produce the PTSD, and whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rational for 
any opinion expressed should be included in 
the examination report.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



